Title: [Diary entry: 24 June 1781]
From: Washington, George
To: 

24th. A Letter from the Count de Rochambeau dated at Windham the 20th. advises me of his having reached that Town, that day, with the first division of his army—that the other 3 divisions were following in regular succession—that he expected to Halt the Troops two days at Hartford, but would come on to my Camp from that place after the arrival of the division with which he was. By a Letter from Govr. Trumbull it appear’d that the assembly of Connecticut had passed some salutary Laws for filling their Battalions, & complying with my requisition—but it is to be feared that their list of deficiencies, which the respective Towns are called upon to make good by drafts to compleat the Battalions is short of the number wanting for this purpose.